     Case 5:19-cv-02225-JDE Document 16 Filed 08/28/20 Page 1 of 12 Page ID #:454




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   EASTERN DIVISION
11   JUDY F.,1                                 ) Case No. 5:19-cv-02225-JDE
                                               )
12                                             )
                        Plaintiff,             ) MEMORANDUM OPINION AND
13                                             )
                                               ) ORDER
                   v.                          )
14                                             )
     ANDREW M. SAUL,                           )
15                                             )
     Commissioner of Social Security,          )
16                                             )
                                               )
17                       Defendant.            )
18
19         Plaintiff Judy F. (“Plaintiff”) filed a Complaint on November 20, 2019,
20   seeking review of the Commissioner’s denial of her application for disability
21   insurance benefits (“DIB”). The parties filed a Joint Submission (“Jt. Stip.”)
22   regarding the issue in dispute on July 13, 2020. The matter now is ready for
23   decision.
24
25
26         1
             Plaintiff's name has been partially redacted in accordance with Fed. R. Civ. P.
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
     Case Management of the Judicial Conference of the United States.
28
     Case 5:19-cv-02225-JDE Document 16 Filed 08/28/20 Page 2 of 12 Page ID #:455




 1                                            I.
 2                                   BACKGROUND
 3         Plaintiff protectively filed for DIB on April 7, 2016, alleging disability
 4   commencing August 15, 2015. AR 29, 59-60, 170-71. On July 19, 2018, after
 5   her applications were denied initially (AR 74) and on reconsideration (AR 82),
 6   Plaintiff, represented by counsel, testified via video hearing in Moreno Valley,
 7   California, before an Administrative Law Judge (“ALJ”) presiding in
 8   Albuquerque, New Mexico. AR 29, 48-62. A vocational expert (“VE”) also
 9   testified telephonically. AR 48-49, 62-67.
10         On September 24, 2018, the ALJ issued a decision concluding Plaintiff
11   was not disabled. AR 29-40. The ALJ found that Plaintiff had not engaged in
12   substantial gainful activity since the alleged onset date. AR 32. The ALJ found
13   Plaintiff had severe impairments of: “fibromyalgia/myalgia/polyneuropathy
14   with diffuse pain”; chronic fatigue syndrome; plantar fasciitis bilateral feet; and
15   obesity. AR 32-34. The ALJ also found Plaintiff did not have an impairment or
16   combination of impairments that met or medically equaled a listed impairment
17   (AR 34-35), and she had the residual functional capacity (“RFC”) to perform
18   light work as defined in 20 C.F.R. § 404.1567(b) 2:
19         [E]xcept [Plaintiff] is able to lift, carry, push, and pull up to twenty
20         pound occasionally and ten pounds frequently . . . . [Plaintiff] can
21
22         2
             “Light work” is defined as
23         lifting no more than 20 pounds at a time with frequent lifting or
           carrying of objects weighing up to 10 pounds. Even though the weight
24         lifted may be very little, a job is in this category when it requires a good
25         deal of walking or standing, or when it involves sitting most of the time
           with some pushing and pulling of arm or leg controls. To be considered
26         capable of performing a full or wide range of light work, you must have
27         the ability to do substantially all of these activities.
     20 C.F.R. § 404.1567(b); see also Rendon G. v. Berryhill, 2019 WL 2006688, at *3
28   n.6 (C.D. Cal. May 7, 2019).
                                              2
     Case 5:19-cv-02225-JDE Document 16 Filed 08/28/20 Page 3 of 12 Page ID #:456




 1         stand and/or walk four hours in an eight-hour day. [Plaintiff] can
 2         sit six hours in an eight-hour day. [Plaintiff] requires a sit/stand
 3         option at 30 to 45[-]minute intervals, for 3 to 5 minutes at a time,
 4         during which period she may remain on task. [Plaintiff] may
 5         occasionally climb ramps and stairs, stoop, kneel, crouch, and
 6         crawl. [Plaintiff] may never climb ladders, ropes and scaffolds.
 7         [Plaintiff] may occasionally reach and work overhead with the
 8         upper extremities. [Plaintiff] must avoid more than occasional
 9         exposure to extreme cold, extreme heat, and vibration. [Plaintiff]
10         should avoid all exposure to hazards such as dangerous moving
11         machinery and unsecured heights. [AR 35-36.]
12         Considering Plaintiff’s age, education, work history, RFC, and the VE’s
13   testimony, the ALJ found she was capable of performing her past relevant work
14   as claims examiner (Dictionary of Occupational Titles 241.267-018). AR 39-40.
15   Thus, the ALJ concluded Plaintiff was not under a “disability,” as defined in
16   the Social Security Act, from August 15, 2015, through the date of the decision.
17   AR 40. Plaintiff’s request for review by the Appeals Council was denied,
18   making the ALJ’s decision the agency’s final decision. AR 1-6.
19                                          II.
20                              LEGAL STANDARDS
21   A.       Standard of Review
22         Under 42 U.S.C. § 405(g), this court may review the Commissioner’s
23   decision to deny benefits. The ALJ’s findings and decision should be upheld if
24   they are free from legal error and supported by substantial evidence based on
25   the record as a whole. Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.
26   2015) (as amended); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
27   Substantial evidence means such relevant evidence as a reasonable person
28   might accept as adequate to support a conclusion. Lingenfelter v. Astrue, 504
                                            3
     Case 5:19-cv-02225-JDE Document 16 Filed 08/28/20 Page 4 of 12 Page ID #:457




 1   F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less than a
 2   preponderance. Id. To determine whether substantial evidence supports a
 3   finding, the reviewing court “must review the administrative record as a whole,
 4   weighing both the evidence that supports and the evidence that detracts from
 5   the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th
 6   Cir. 1998). “If the evidence can reasonably support either affirming or
 7   reversing,” the reviewing court “may not substitute its judgment” for that of
 8   the Commissioner. Id. at 720-21; see also Molina v. Astrue, 674 F.3d 1104,
 9   1111 (9th Cir. 2012) (“Even when the evidence is susceptible to more than one
10   rational interpretation, [the court] must uphold the ALJ’s findings if they are
11   supported by inferences reasonably drawn from the record.”), superseded by
12   regulation on other grounds.
13         Lastly, even if an ALJ errs, the decision will be affirmed where such
14   error is harmless (Molina, 674 F.3d at 1115), that is, if it is “inconsequential to
15   the ultimate nondisability determination,” or if “the agency’s path may
16   reasonably be discerned, even if the agency explains its decision with less than
17   ideal clarity.” Brown-Hunter, 806 F.3d at 492 (citation omitted).
18   B.       The Five-Step Sequential Evaluation
19         When the claimant’s case has proceeded to consideration by an ALJ, the
20   ALJ conducts a five-step sequential evaluation to determine at each step if the
21   claimant is or is not disabled. See Ford v. Saul, 950 F.3d 1141, 1148-49 (9th
22   2020); Molina, 674 F.3d at 1110.
23         First, the ALJ considers whether the claimant currently works at a job
24   that meets the criteria for “substantial gainful activity.” Molina, 674 F.3d at
25   1110. If not, the ALJ proceeds to a second step to determine whether the
26   claimant has a “severe” medically determinable physical or mental impairment
27   or combination of impairments that has lasted for more than twelve months.
28   Id. If so, the ALJ proceeds to a third step to determine whether the claimant’s
                                              4
     Case 5:19-cv-02225-JDE Document 16 Filed 08/28/20 Page 5 of 12 Page ID #:458




 1   impairments render the claimant disabled because they “meet or equal” any of
 2   the “listed impairments” set forth in the Social Security regulations at 20
 3   C.F.R. Part 404, Subpart P, Appendix 1. See Rounds v. Comm’r Soc. Sec.
 4   Admin., 807 F.3d 996, 1001 (9th Cir. 2015). If the claimant’s impairments do
 5   not meet or equal a “listed impairment,” before proceeding to the fourth step
 6   the ALJ assesses the claimant’s RFC, that is, what the claimant can do on a
 7   sustained basis despite the limitations from her impairments. See 20 C.F.R.
 8   § 404.1520(a)(4); Social Security Ruling (“SSR”) 96-8p.
 9         After determining the claimant’s RFC, the ALJ proceeds to the fourth
10   step and determines whether the claimant has the RFC to perform her past
11   relevant work, either as she “actually” performed it when she worked in the
12   past, or as that same job is “generally” performed in the national economy. See
13   Stacy v. Colvin, 825 F.3d 563, 569 (9th Cir. 2016). If the claimant cannot
14   perform her past relevant work, the ALJ proceeds to a fifth and final step to
15   determine whether there is any other work, in light of the claimant’s RFC, age,
16   education, and work experience, that the claimant can perform and that exists
17   in “significant numbers” in either the national or regional economies. See
18   Tackett v. Apfel, 180 F.3d 1094, 1100-01 (9th Cir. 1999). If the claimant can
19   do other work, she is not disabled; but if the claimant cannot do other work
20   and meets the duration requirement, the claimant is disabled. See id. at 1099.
21         The claimant generally bears the burden at steps one through four to
22   show she is disabled or meets the requirements to proceed to the next step and
23   bears the ultimate burden to show she is disabled. See, e.g., Ford, 950 F.3d at
24   1148; Molina, 674 F.3d at 1110. However, at Step Five, the ALJ has a
25   “limited” burden of production to identify representative jobs that the claimant
26   can perform and that exist in “significant” numbers in the economy. See Hill v.
27   Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); Tackett, 180 F.3d at 1100.
28                                          III.
                                             5
     Case 5:19-cv-02225-JDE Document 16 Filed 08/28/20 Page 6 of 12 Page ID #:459




 1                                    DISCUSSION
 2         The parties present one disputed issue: whether the ALJ properly rejected
 3   Plaintiff’s testimony concerning pain, symptoms, and limitations. Jt. Stip. at 4.
 4   A.    Applicable Law
 5         Where a claimant produces objective medical evidence of an impairment
 6   that could reasonably be expected to produce the pain or other symptoms
 7   alleged, absent evidence of malingering, the ALJ must provide “‘specific, clear
 8   and convincing reasons for’ rejecting the claimant’s testimony regarding the
 9   severity” of the symptoms. Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d
10   1090, 1102 (9th Cir. 2014) (citation omitted); Moisa v. Barnhart, 367 F.3d 882,
11   885 (9th Cir. 2004). The ALJ’s findings “must be sufficiently specific to allow a
12   reviewing court to conclude that the [ALJ] rejected [the] claimant’s testimony
13   on permissible grounds and did not arbitrarily discredit the claimant’s
14   testimony.” Id. at 885 (citation omitted). But if the ALJ’s assessment of the
15   claimant’s testimony is reasonable and is supported by substantial evidence, it
16   is not the Court’s role to “second-guess” it. See Rollins v. Massanari, 261 F.3d
17   853, 857 (9th Cir. 2001). Finally, the ALJ’s finding may be upheld even if not
18   all the ALJ’s reasons for rejecting the claimant’s testimony are upheld. See
19   Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004).
20   B.    Subjective Symptom Evidence
21         1.    Written Submissions
22         To support her application for benefits, Plaintiff submitted disability
23   reports, function reports, and a third-party function reports from her husband.
24   AR 198-204, 210-17, 220-28, 232-39, 243-58, 262-68.
25         2.    July 2018 Hearing Testimony
26         Plaintiff’s testimony at the July 2018 hearing is summarized as follows.
27   She worked as a state disability claims examiner for 23 years. AR 52. She
28   stopped in August 2015 because her job involved typing, which caused her
                                             6
     Case 5:19-cv-02225-JDE Document 16 Filed 08/28/20 Page 7 of 12 Page ID #:460




 1   neck and shoulder muscles to tighten on the left side, triggering migraines
 2   requiring medication; she also took Gabapentin, which would cause her to fall
 3   asleep at her desk. Id. When she became drowsy, she would hide in a stall in
 4   the ladies room, once having been caught in the stall snoring. AR 52.
 5         Plaintiff described pain caused in part by fibromyalgia and in part by
 6   arthritis. AR 53. She was first diagnosed with fibromyalgia in 2008 or 2011, a
 7   condition that causes muscle and generalized fatigue, muscle soreness, and
 8   some joint pain. Id. She also experiences allodynia, which she explained as “if
 9   I’m having a flare up of my fibromyalgia and somebody goes to put their hand
10   on my arm or shoulder or any place it causes pain.” Id. The condition flares at
11   least once a month, sometimes more depending on her activity around the
12   house, but less frequently than when she worked. AR 54-55. When the
13   condition is not flaring, her pain level can be three. AR 55. With a flare, it can
14   range from eight to ten and may last one to two days. Id. She can experience
15   pain anywhere in her body, but mostly primarily in her extremities. AR 53-54.
16         Since she stopped working, she no longer has migraines from typing, but
17   still has migraines about once a month, with level-eight pain. AR 55. She also
18   experiences chronic fatigue, sleeping some days for almost the entire day
19   without a reason for being tired. Id. She normally sleeps six to eight hours. AR
20   56. Certain activities fatigue her: gardening, vacuuming, extensive dusting,
21   dish washing, and laundry. Id. She used to walk her dogs for exercise, but it
22   became too difficult. AR 60. Her plantar fasciitis will cause tiredness and pain
23   in her feet if she stands long. AR 56. She has to sit before she can continue on
24   her feet. AR 56. Occasionally she will also have pain when she sits, such as
25   when she sits in a firm office chair. AR 56.
26         Sometimes she feels defeated because she is unable do things and “go[es]
27   off into like another world” and will just sit there. AR 57. She has been taking
28   Sertraline for depression for about three years. AR 57. She would like to take
                                             7
     Case 5:19-cv-02225-JDE Document 16 Filed 08/28/20 Page 8 of 12 Page ID #:461




 1   part in therapy, but each time she has tried it in the past, she became frustrated
 2   and discontinued it. AR 57.
 3         She takes medication for blood pressure and that symptom is under
 4   control, but her doctor recently had to increase her dosage. AR 57.
 5         On an average day, she can be on her feet for 30 to 45 minutes before she
 6   must sit, lie down, or change position. AR 58. She cannot sit for longer than
 7   two hours. AR 58. She can lift a gallon of milk from the refrigerator and pour
 8   it, but only about three times a day. AR 58-59.
 9         Her doctor has treated her fibromyalgia with Cymbalta, Lyrica, and
10   Savella. AR 54. Cymbalta made her nauseous and affected her focus, Lyrica
11   gave her an anxiety attack, and Savella elevated her blood pressure, so those
12   were discontinued. AR 54. She currently takes Gabapentin. AR 54, 56.
13         She has not worked since August 2015, when she had used all her
14   vacation time, her state disability was about to expire, and she realized she
15   could not go back to work. AR 60.
16   C.    Analysis
17         The ALJ reviewed Plaintiff’s hearing testimony and function reports. AR
18   36. The ALJ found her medically determinable impairments could reasonably
19   be expected to cause the alleged symptoms, but her statements “concerning the
20   intensity, persistence[,] and limiting effects of [the] symptoms” were not
21   entirely consistent with the medical evidence and other evidence in the record.
22   AR 37. Specifically, the ALJ found: (1) Plaintiff’s testimony was inconsistent
23   with the record as a whole; (2) there was a lack of noteworthy mental status
24   deficits; (3) the record was devoid of ongoing formal mental health treatment;
25   (4) there was a lack of noteworthy physical deficits; (5) her pain was
26   controlled; and (6) she worked for many years despite having fibromyalgia
27   since 2008 or 2011. AR 37-38.
28         Preliminarily, the Court notes that Plaintiff did not give the Agency an
                                             8
     Case 5:19-cv-02225-JDE Document 16 Filed 08/28/20 Page 9 of 12 Page ID #:462




 1   opportunity to correct the error alleged here. Plaintiff’s brief before the Appeals
 2   Council does not present any argument regarding the ALJ’s assessment of
 3   Plaintiff’s testimony, instead focusing on the ALJ’s analysis of a medical
 4   opinion. AR 310-11; see, e.g., Steward v. Astrue, 2012 WL 4210624, at *4 (D.
 5   Or. Sept. 19, 2012) (claimant waived argument not raised before Appeals
 6   Council). Nonetheless, the Court declines to find a waiver and addresses
 7   Plaintiff’s contentions.
 8         The Court also notes the ALJ did not reject Plaintiff’s testimony in full.
 9   Rather, the ALJ found it “not entirely” consistent with the record and found
10   Plaintiff was limited to less than the full range of light work, which necessarily
11   credited much of Plaintiff’s subjective complaints. AR 35-37. However, as
12   explained below, to the extent the ALJ did not further credit aspects of
13   Plaintiff’s testimony, he provided legally sufficient reasons for doing so.
14         First, the ALJ found that the record lacked noteworthy physical deficits.
15   AR 37. “Although lack of medical evidence cannot form the sole basis for
16   discounting pain testimony, it is a factor that the ALJ can consider in [her]
17   credibility analysis.” Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); see
18   also Rollins, 261 F.3d at 857. For example, (1) in the year before the alleged
19   onset, a series of x-rays of Plaintiff’s back, knees, and elbows showed “mild”
20   and “normal” findings, including “mild narrowing of the medial knee
21   compartment,” mild cervical disc narrowing, “mild spondylosis” in her lumbar
22   spine, and “mild scoliosis” in her thoracic spine (AR 340-45); (2) the day
23   before her alleged onset date, and about a month into the relevant period,
24   Plaintiff had two physical examinations that showed entirely “normal”
25   findings (AR 371-73); (3) July, August, and December 2016 examinations were
26   also unremarkable (AR 389-90, 391-94); (4) an examination in September 2016
27   stated Plaintiff’s “[p]ast podiatric history is unremarkable,” and revealed only
28   tenderness in Plaintiff’s left foot (AR 383-84); and (5) a May 2018 examination
                                             9
     Case 5:19-cv-02225-JDE Document 16 Filed 08/28/20 Page 10 of 12 Page ID #:463




 1   also recorded entirely normal findings (AR 397-98). As these are supported by
 2   the record, the ALJ properly considered the inconsistency between Plaintiff’s
 3   subjective symptom complaints and the lack of supporting noteworthy
 4   objective findings as one of at least two valid factors supporting the decision.
 5   See Burch, 400 F.3d at 681.
 6         A second reason discussed by the ALJ is control of her symptoms. AR
 7   37-38; see Warre v. Comm’r Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir.
 8   2006) (“Impairments that can be controlled effectively with medication are not
 9   disabling.”); see also Lindquist v. Colvin, 588 F. App’x 544, 547 (9th Cir. 2014)
10   (ALJ properly discounted claimant’s testimony in part because symptoms were
11   controlled by medication). This is also supported by the record. Plaintiff’s
12   podiatrist stated that he did not consider her foot condition “permanent” as it
13   “respon[ds] well to treatment.” AR 38, 384. Additionally, the ALJ noted
14   Plaintiff’s various reports of pain to her physicians, which were generally mild,
15   including pain level “4/10” in September 2015 (AR 373), “1/10” in July 2016
16   (AR 389), “3/10” in December 2016 (AR 393), and although she had bilateral
17   foot swelling in December 2017, she said it “resolves moderately as [the] day
18   progresses,” reported pain level “0/10,” and specifically “denie[d] any
19   paresthesia[], pain, and any other [signs and symptoms]” (AR 395). The ALJ
20   also noted Plaintiff’s testimony that she has flare-ups once a month, and she
21   also conceded they are less frequent now. AR 54-55. See Ghanim v. Colvin,
22   763 F.3d 1154, 1163 (9th Cir. 2014) (an ALJ may consider a variety of factors
23   in weighing a claimant’s believability, including ordinary techniques of
24   credibility evaluation, prior inconsistent statements, and testimony by the
25   claimant that “appears less than candid”); Colter v. Colvin, 554 F. App’x 594,
26   596 (9th Cir. 2014) (ALJ properly discounted claimant’s credibility in part
27   because her testimony was undermined by her own admissions).
28         Plaintiff’s argument here largely focuses the ALJ’s stated reasons that the
                                             10
     Case 5:19-cv-02225-JDE Document 16 Filed 08/28/20 Page 11 of 12 Page ID #:464




 1   record contains a lack of “noteworthy mental status deficits” and ongoing
 2   formal mental health treatment, which Plaintiff contends are invalid as her
 3   testimony primarily focused on physical pain. Jt. Stip. at 8-9. However, the
 4   Commissioner does not defend these reasons, or the reason that Plaintiff was
 5   able to work in 2008 or 2011 with fibromyalgia, a time period well before the
 6   alleged onset date. See Kinley v. Astrue, 2013 WL 494122, at *3 (S.D. Ind.
 7   Feb. 8, 2013) (“The Commissioner does not respond to this [aspect of
 8   claimant’s] argument, and it is unclear whether this is a tacit admission by the
 9   Commissioner that the ALJ erred or whether it was an oversight. Either way,
10   the Commissioner has waived any response.”); see also Townsend v. Monster
11   Beverage Corp., 303 F. Supp. 3d 1010, 1036 (C.D. Cal. 2018) (“The Court’s
12   role is not to make or develop arguments on behalf of the parties . . . .”).
13         The Court need not decide whether these additional reasons were
14   proper. Even assuming, without deciding, the ALJ may have erred in his
15   remaining reasoning, any error would be harmless considering the other valid
16   reasons for rejecting the testimony. See Reyes v. Berryhill, 716 F. App’x 714,
17   714 (9th Cir. 2018) (where ALJ provided valid reasons for finding claimant’s
18   testimony not entirely credible, “[a]ny error in other reasons provided by the
19   ALJ was harmless”); Batson, 359 F.3d at 1197; Williams v. Comm’r, Soc. Sec.
20   Admin., 2018 WL 1709505, at *3 (D. Or. Apr. 9, 2018) (“Because the ALJ is
21   only required to provide a single valid reason for rejecting a claimant’s pain
22   complaints, any one of the ALJ’s reasons would be sufficient to affirm the
23   overall credibility determination.”).
24         The Court finds the ALJ provided sufficiently specific, clear, and
25   convincing reasons for discounting Plaintiff’s symptom testimony, that is, its
26   inconsistency with the medical evidence and Plaintiff’s response to treatment.
27   Those grounds are sufficient to affirm the ALJ’s decision on the issue.
28         Accordingly, reversal is not warranted.
                                             11
     Case 5:19-cv-02225-JDE Document 16 Filed 08/28/20 Page 12 of 12 Page ID #:465




 1                                        IV.
 2                                     ORDER
 3         IT THEREFORE IS ORDERED that Judgment be entered affirming
 4   the decision of the Commissioner and dismissing this action with prejudice.
 5
 6   Dated: August 28, 2020
 7
                                                ______________________________
 8
                                                JOHN D. EARLY
 9                                              United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           12
